Citation Nr: 0822945	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The veteran served on active military duty from September 
1972 to August 1975.    

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

Following the last statement of the case (SOC) issued by the 
RO in May 2006, but prior to certification of the veteran's 
appeal to the Board in July 2006, the RO associated 
additional VA treatment records with the claims file, but did 
not issue a supplemental statement of the case (SSOC) 
addressing the additional evidence.  
See 38 C.F.R. §§ 19.31(b), 19.37(a) (2007).  However, because 
this evidence is merely duplicative of records already on 
file, an additional SSOC is not required.  See 38 C.F.R. § 
19.37(a).

In its final November 1997 rating decision, when the RO 
considered service connection for an acquired psychiatric 
disorder, it had also considered depression within that 
context.  Consequently, because the RO had previously 
considered this issue, the recent October 2004 claim for 
service connection for major depression is a claim to reopen 
the case based on new and material evidence.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a 
claim for service connection has been denied, and a current 
claim contains a different diagnosis, even one producing the 
same symptoms in the same anatomic system, a new decision on 
the merits is required).  In essence, de novo consideration 
of the veteran's depression claim is not warranted here since 
service connection for an acquired psychiatric disorder, 
including depression, was previously considered by the RO.

The Board also notes that although the veteran recently 
requested a copy of his claim file in December 2006, his 
representative was unable to locate the veteran because he 
had moved, and the request was considered withdrawn.


FINDINGS OF FACT

1.  The RO denied service connection for neurosis, 
depression, and mixed bipolar disorder in a September 1983 
rating decision.  It notified the veteran of the denial in 
October 1983, but the veteran did not initiate an appeal.

2.  The RO again denied service connection for a September 
1997 claim for the same psychiatric disorders in a November 
1997 rating decision, based on the veteran's failure to 
submit new and material evidence adequate to reopen the 
claim.  The RO notified the veteran of the denial in December 
1997, but he did not initiate an appeal.

3.  The additional evidence received since the November 1997 
rating decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).  

2.  New and material evidence has not been received since the 
November 1997 decision to reopen the claim for service 
connection mixed bipolar disorder, neurosis, and depression.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in December 
2004.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate the underlying service-connection 
claim, (2) informing the veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA as to the three 
elements of notice.  38 U.S.C.A. 
§ 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In addition, with regard to new and material evidence, the 
December 2004 VCAA notice letter is compliant with the recent 
Court decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
as it sufficiently explained the bases of the prior denials 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, certain VCAA notice was 
provided in May 2006 after issuance of the initial 
unfavorable AOJ decision in March 2005.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the U.S. Court of Appeals for 
Veterans Claims have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice in May 2006, it did not readjudicate the claim by way 
of a subsequent SSOC.  Thus, based on the above case law, the 
timing defect in VCAA notice was not rectified.  Although the 
Court also recently held that the failure of the claimant to 
submit additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless, see, e.g., Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007), Medrano does not exempt the RO from issuing a 
subsequent readjudication in this case because the veteran 
actually submitted additional pertinent lay statements and 
STRs following the additional VCAA notice.  Thus, the timing 
error remains.

The Federal Circuit Court recently ruled as to how to cure 
such a timing defect.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), it held that any VCAA error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  Further, VA, not the veteran, has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  See id.  
To do this, VA must demonstrate that (1) any defect was cured 
by actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to timing error of the notice required by Dingess has been 
rebutted by (1) the veteran's actual knowledge of the 
evidence he is required to submit in this case based on the 
communications sent to him over the course of this appeal, 
and (2) the veteran's reasonable understanding of what was 
needed based on his contentions and the communications 
provided to him by VA over the course of this appeal.  
Specifically, the notices provided by the RO are legally 
sufficient as to notify the veteran of what was necessary to 
reopen his claim (i.e., new and material evidence).  
Moreover, the veteran indicated on his Form 9 that he had 
knowledge of what was necessary to establish his underlying 
entitlement to service connection (i.e., a medical nexus 
opinion) such that any notice defect was cured by his actual 
knowledge.  See generally Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, under Sanders, even though VA may 
have erred by failing to provide Dingess notice in a timely 
manner, the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the veteran's 
service treatment records (STRs), service personnel records 
(SPRs), Social Security Administration (SSA) disability 
records, private medical records as identified and authorized 
by the veteran, and VA treatment records.  The veteran also 
has submitted personal statements and private medical 
evidence.  

As for a medical nexus opinion, the veteran has requested a 
VA examination and opinion as to the underlying service 
connection claim on appeal.  However, the duty to provide a 
VA examination and opinion only applies to a claim to reopen 
a finally adjudicated decision if new and material evidence 
is presented or secured.  3.159(c)(4)(C)(iii).  Here, the 
Board finds there is no new and material evidence to reopen 
the claim; hence, a remand for a VA examination and opinion 
is not warranted. 

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been obtained, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

The RO originally denied service connection for neurosis, 
depression, and mixed bipolar disorder in a September 1983 
rating decision.  The RO notified the veteran of that 
decision and apprised him of his procedural and appellate 
rights, but he did not initiate an appeal.  Therefore, that 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

The RO continued to deny service connection for neurosis, 
depression, and mixed bipolar disorder in a November 1997 
rating decision on the basis that no new and material 
evidence had been submitted.  It gave the veteran notice of 
this denial in December 1997, but he did not initiate an 
appeal.  Therefore, that RO rating decision is also final.  
The Court has held that in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

The veteran's claim to reopen service connection for major 
depression was received in October 2004.  Therefore, the 
amended regulations are applicable.  See 66 Fed. Reg. at 
45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for neurosis, depression, 
and mixed bipolar disorder in the aforementioned September 
1983 rating decision because, although private and VA medical 
records indicated a diagnosis of, and treatment for, those 
disabilities, the evidence overall did not reveal a neurosis 
or psychosis during service or a psychosis within one year of 
discharge from service.

The RO denied service connection for neurosis, depression, 
and mixed bipolar disorder in its November 1997 rating 
decision because it found that no new and material evidence 
had been submitted which demonstrated a nexus between the 
veteran's current psychiatric disorder and his military 
service.

Evidence of record at the time of the November 1997 rating 
decision consisted of the veteran's original claim 
application; his STRs; SPRs; private psychiatric evaluation 
reports dated in 1976, 1981, 1983, and 1996; private medical 
records dated in 1976, 1996, and 1997.

The additional evidence received since the November 1997 
rating decision consists of duplicate STRs; VA treatment 
records dated in 2004 and December 2005; private medical 
records dated in 1991, 1992, 1995, 1998, 1999, and 2000; 
private psychiatric evaluation reports; SSA disability 
records; and personal statements from the veteran and his 
representative.  

The Board finds that copies of the veteran's STRs and 
psychiatric evaluations from Burrell Center dated in 1996 and 
1997 are duplicates of evidence of record at the time of the 
November 1997 rating decision by the RO.  Therefore, these 
records are not new and cannot form the basis to reopen the 
claim.

With respect to the additional statements submitted by the 
veteran and his representative, these statements are 
cumulative of evidence that was previously of record.  In 
this regard, the veteran and his representative's statements 
merely repeat and summarize his contention that his current 
psychiatric disorder was incurred during service.  
Cumulative or redundant evidence is not new.  38 C.F.R. 
§ 3.156(a).  Where, as here, the determinative issue is one 
of medical causation, competent medical evidence is required.  
Lay assertions are insufficient to reopen a claim under 38 
U.S.C.A. § 5108; Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  Indeed, in the Routen decision, the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

The Board also finds that the veteran's private and VA 
medical evidence provided since the November 1997 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Particularly, the additional evidence does not 
provide a medical nexus opinion as to the etiology of the 
veteran's psychiatric disorder; the treatment records, 
private medical records, and psychiatric evaluations merely 
indicate treatment for current psychiatric disorder, but do 
not support a finding that the veteran's current psychiatric 
disorder is related to service decades earlier.  

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  The claim is not reopened.  
38 U.S.C.A.  § 5108.  Moreover, inasmuch as the veteran has 
not fulfilled this threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See 
Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been received, the claim 
for service connection for an acquired psychiatric disorder 
is not reopened.  The appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


